DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Rejection against Patent 10,409,950 
Claims 21-23, 26-30, 33-37, 40-41 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, (10+3), 10, 10, 10, 5, (5+3), 5, 5, 5, 11, (11+3), 11, 11, 11 respectively of US Patent no 10,409,950 in view of claim 18 and/or 19 of US Patent no 10,963,599. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, the conflicting claims are obvious variants of the Patent. 
For example, regarding method claim 21 of the instant application, method claim 10 of the patent 10,409,950 teaches all the limitations, except, predicting, by the computer system, at least one of a combustion behavior or a thermal behavior of the mechanical device based on input data.
However, claim 18 of the pertinent Patent 10,963,599 teaches a similar system wherein the first flow network and the second flow network represent respective flows of heat transfer through the first device and the second device, and wherein the three-dimensional design environment is a heat transfer design environment. Claim 20 of the pertinent Patent 10,963,599 teaches a similar system wherein the three-dimensional design environment is a combustion design environment.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of the heat transfer design environment and/or the combustion design environment taught by method claims 18 and/or 20 of patent 10,963,599 with the method claim 10 of the patent 10,650,114, to obtain, the method claim 10 of the instant application further predicting, by the computer system, at least one of a combustion behavior or a thermal behavior of the mechanical device based on input data. This combination of pertinent claims of pertinent inventions directed towards same or similar subject matter would yield predictable results.
Similarly the scopes of system claim 28 and computer readable medium claim 35 are met and encompassed by the subject matter of system claim 5 and subject matter of CRM claim 11of Patent 10,409,950 in view of claim 18 and/or 19 of US Patent 10,963,599. Similar rationale applies to subject matter of all the dependent claims of the instant application as well. 

Hence, the scope of the claims of the instant application are met and encompassed by the respective ones of the Patent as shown above. Although the claims at issue are not identical, they are not patentably distinct from the corresponding claims of the patent because the subject matters are same and the claims of the instant application are an obvious variant of the Patent. The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the Patent discussed above.
Rejection against Patent 10,650,114 
Claims 21-23, 26-30, 33-37, 40-41 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, (15+13), (15+5), 15, 15, 3, (3+4), (3+5), 3, 3, 20, (20+18), (20+5), 20, 20 respectively of US Patent no 10,650,114 in view of claim 18 and/or 19 of US Patent no 10,963,599. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, the conflicting claims are obvious variants of the Patent. 
For example, regarding method claim 21 of the instant application, method claim 15 of the patent 10,650,114 teaches all the limitations, except, predicting, by the computer system, at least one of a combustion behavior or a thermal behavior of the mechanical device based on input data.
However, claim 18 of the pertinent Patent 10,963,599 teaches a similar system wherein the first flow network and the second flow network represent respective flows of heat transfer through the first device and the second device, and wherein the three-dimensional design environment is a heat transfer design environment. Claim 20 of the pertinent Patent 10,963,599 teaches a similar system wherein the three-dimensional design environment is a combustion design environment.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of the heat transfer design environment and/or the combustion design environment taught by method claims 18 and/or 20 of patent 10,963,599 with the method claim 15 of the patent 10,650,114, to obtain, the method claim 21 of the instant application further predicting, by the computer system, at least one of a combustion behavior or a thermal behavior of the mechanical device based on input data. This combination of pertinent claims of pertinent inventions directed towards same or similar subject matter would yield predictable results.
Similarly the scopes of system claim 28 and computer readable medium claim 35 are met and encompassed by the subject matter of system claim 3 and subject matter of CRM claim 20 of Patent 10,650,114 in view of claim 18 and/or 19 of US Patent 10,963,599. Similar rationale applies to subject matter of all the dependent claims of the instant application as well. 

Hence, the scope of the claims of the instant application are met and encompassed by the respective ones of the Patent as shown above. Although the claims at issue are not identical, they are not patentably distinct from the corresponding claims of the patent because the subject matters are same and the claims of the instant application are an obvious variant of the Patent. The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the Patent discussed above.
Rejection against Patent 10,963,599
Claims 21-23, 26-30, 33-37, 40-41 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, (11+9), (11+4), 11, 11, 1, (1+18), (1+4), 1, 1, 15, (15+13), 15, 15, 15 respectively of US Patent no 10,963,599 in view of claim 18 and/or 19 of the patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because, the conflicting claims are obvious variants of the Patent. 
For example, regarding method claim 21 of the instant application, method claim 11 of the patent teaches all the limitations, except, predicting, by the computer system, at least one of a combustion behavior or a thermal behavior of the mechanical device based on input data.
However, claim 18 of the Patent teaches a similar system wherein the first flow network and the second flow network represent respective flows of heat transfer through the first device and the second device, and wherein the three-dimensional design environment is a heat transfer design environment. Claim 20 of the pertinent Patent teaches a similar system wherein the three-dimensional design environment is a combustion design environment.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of the heat transfer design environment and/or the combustion design environment taught by method claims 18 and/or 20 of the patent with the method claim 11 of the patent, to obtain, the method claim 21 of the instant application further predicting, by the computer system, at least one of a combustion behavior or a thermal behavior of the mechanical device based on input data. This combination of pertinent claims of pertinent invention directed towards same subject matter would yield predictable results.
Similarly the scopes of system claim 28 and computer readable medium claim 35 are met and encompassed by the subject matter of system claim 1 and subject matter of CRM claim 15 of the patent in view of claim 18 and/or 19 of the patent. Similar rationale applies to subject matter of all the dependent claims of the instant application as well. 

Hence, the scope of the claims of the instant application are met and encompassed by the respective ones of the Patent as shown above. Although the claims at issue are not identical, they are not patentably distinct from the corresponding claims of the patent because the subject matters are same and the claims of the instant application are an obvious variant of the Patent. The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the Patent discussed above.
Rejection against Patent 11,379,630 
Claims 21-23, 26-30, 33-37, 40-41 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, (16+13), 16, 16, 16, 10, (10+4), 10, 10, 10, 20, (20+18), 20, 20, 20 respectively of US Patent no 11,379,630 in view of claim 18 and/or 19 of US Patent no 10,963,599. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, the conflicting claims are obvious variants of the Patent. 
For example, regarding method claim 21 of the instant application, method claim 16 of the patent 11,379,630 teaches all the limitations, except, predicting, by the computer system, at least one of a combustion behavior or a thermal behavior of the mechanical device based on input data.
However, claim 18 of the pertinent Patent 10,963,599 teaches a similar system wherein the first flow network and the second flow network represent respective flows of heat transfer through the first device and the second device, and wherein the three-dimensional design environment is a heat transfer design environment. Claim 20 of the pertinent Patent 10,963,599 teaches a similar system wherein the three-dimensional design environment is a combustion design environment.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of the heat transfer design environment and/or the combustion design environment taught by method claims 18 and/or 20 of patent 10,963,599 with the method claim 16 of the patent 11,379,630, to obtain, the method claim 21 of the instant application further predicting, by the computer system, at least one of a combustion behavior or a thermal behavior of the mechanical device based on input data. This combination of pertinent claims of pertinent inventions directed towards same or similar subject matter would yield predictable results.
Similarly the scopes of system claim 28 and computer readable medium claim 35 are met and encompassed by the subject matter of system claim 10 and subject matter of CRM claim 20 of Patent 11,379,630 in view of claim 18 and/or 19 of US Patent 10,963,599. Similar rationale applies to subject matter of all the dependent claims of the instant application as well. 

Hence, the scope of the claims of the instant application are met and encompassed by the respective ones of the Patent as shown above. Although the claims at issue are not identical, they are not patentably distinct from the corresponding claims of the patent because the subject matters are same and the claims of the instant application are an obvious variant of the Patent. The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the Patent discussed above.
Allowable Subject Matter
Claims 21-41 are allowable over prior art [Note: Terminal Disclaimer is required to obviate the Double Patenting rejection set forth in the Office Action].
The following is a statement of reasons for the indication of allowable subject matter:
Regarding method claim 21, none of the prior arts of record, either alone or in a reasonable combination found disclosing the limitation, generating, by the computer system, a three-dimensional model of the mechanical device based on the point cloud data, wherein the three-dimensional model comprises a control volume representing at least a portion of the mechanical device; updating, by the computer system, the control volume in response to a modification of computer aided design data associated with the mechanical device; and predicting, by the computer system, at least one of a combustion behavior or a thermal behavior of the mechanical device based on input data, the three-dimensional model, and a machine learning process associated with the three-dimensional model.
System claim 28 and non-transitory computer readable media claim 35 are also allowable over prior art for having similar allowable subject matter as in claim 21 discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619